Title: From Benjamin Franklin to Lord Stanhope, 23 January 1775
From: Franklin, Benjamin
To: Stanhope, Philip, 2nd Earl


No 10
Cravenstreet, Jan. 23. 75.
Dr. Franklin presents his best Respects to Lord Stanhope, with many Thanks to his Lordship and Lord Chatham for the Communication of so authentic a Copy of the Motion. Dr. F. is fill’d with Admiration of that truly great Man. He has seen in the Course of Life, sometimes Eloquence without Wisdom, and often Wisdom without Eloquence; in the present Instance he sees both united, and both as he thinks, in the highest Degree possible.
